 1                                                                                        O
 2
                                                                                     JS-6
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   LUIS MARQUEZ,                                Case № 2:20-CV-05589-ODW (GJSx)
12
                 Plaintiff,                       ORDER GRANTING MOTION TO
13                                                DISMISS [35]
14               v.
15   HAYRAPT GREGORIAN, et al.,
16
                 Defendants.
17
18
19         Before the Court is Defendants Hayrapt Gregorian and Ziba Gregorian’s
20   Motion to Dismiss Plaintiff Luis Marquez’s First Amended Complaint (“Motion”).
21   (Mot. to Dismiss, ECF No. 35.) Marquez filed a Non-Opposition to Defendants’
22   Motion and expressly concedes that Marquez’s “sole remaining claim, i.e., claim for
23   injunction under the Americans with Disabilities Act, has been rendered moot and the
24   case can be dismissed on that basis.” (Pl.’s Qualified Non-Opp’n to the Defense
25   Mot. 2, ECF No. 38.)      Accordingly, the Court GRANTS Defendants’ Motion to
26   Dismiss and DISMISSES Marquez’s Complaint.             (ECF No. 35); see C.D. Cal.
27   L.R. 7-9; see also Fed. R. Civ. P. 41(a)(2). As Marquez concedes that the basis for his
28   sole claim has been rendered moot, dismissal is with prejudice.
 1         The Court VACATES all dates and deadlines. The Clerk of the Court shall
 2   close the case.
 3
 4         IT IS SO ORDERED.
 5
 6         May 6, 2021
 7
 8                            ____________________________________
 9                                     OTIS D. WRIGHT, II
                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           2
